PER CURIAM.
MacKay appeals from a judgment in a habeas corpus proceeding, sustaining an order of Immigration and Naturalization Service ordering his deportation and holding him in detention for such deportation, pursuant to 8 U.S.C. § 137,1 because he is an alien who, after entering the United States, became a member of the Communist Party of the United States.
The ground of MacKay’s appeal is that the evidence fails to sustain the finding that he is an alien and so became a member of that party. We find abundant evidence in the testimony of MacKay’s wife and other witnesses to sustain the finding.
The judgment is affirmed.

. Now 8 U.S.C.A. § 1182.